 HOTEL ST. MORITZ, INC.67Hotel St. Moritz, Inc. and Charles Moreno,Eduardo Saravia, Sureshkumar Vora. Cases 2-CA-14798, 2-CA-15230, 2-CA-15289, and 2-CA-I 15305August 12, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn January 29, 1979, Administrative Law JudgeIrwin H. Socoloff issued the attached Decision inthis proceeding. Thereafter, the General Counseland Charging Party Moreno filed exceptions andsupporting briefs, and the Respondent filed a briefin support of the Administrative Law Judge's De-cision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.I The General Counsel and Charging Party Moreno have excepted tocertain credibility findings made by the Administrative Law Judge It isthe Board's established policy not to overrule an administrative lasjudge's resolutions with respect to credibility unless the clear preponder-ance of all of the relevant evidence convinces us that the resolutions areincorrect Standard Dry Hall Products. Inc., 91 NLRB 544 (1950). enfd188 F.2d 362 (3d Cir 1951) We have carefully examined the record andfind no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEIRWIN H. SOCOLOFF, Administrative Law Judge: Uponcharges filed on March 28 and April 6, 1977, by CharlesMoreno, an individual; on October 31 and December 7,1977, by Eduardo Saravia, an individual; and on Decem-ber 15, 1977, by Sureshkumar Vora, an individual,against Hotel St. Moritz, Inc., herein called the Respond-ent, the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 2, issuedcomplaints dated August 10, 1977, December 15, 1977,and January 25, 1978, and orders consolidating casesdated December 15, 1977, and January 26, 1978. Thecomplaints allege violations by Respondent of Section251 NLRB No. 158(a)(1) and (4) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended, herein called the Act.Respondent, by its answers, denied the commission ofany unfair labor practices.Pursuant to notice, a hearing was held before me inNew York, New York, on March 30 and 31, April 3 and4, and May 1, 2, and 3, 1978, at which the GeneralCounsel and the Respondent were represented by coun-sel and all parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to in-troduce evidence. Thereafter, the parties filed briefswhich have been duly considered.Upon the entire record in this case,' and from my ob-servations of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a New York corporation, is engaged inthe operation of a hotel at its New York, New York, lo-cation. During the months ending November 30, 1977, arepresentative period, Respondent, in the course andconduct of its business operations, derived gross rev-enues in excess of $500,000. In that same time period,Respondent purchased and received at its above-men-tioned facility goods and materials valued in excess of$50,000 from suppliers located in the State of New Yorkwho had, in turn, received said goods and materials, inthe State of New York, directly from suppliers locatedoutside that State. I find that Respondent is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II. ABOR ORGANIZATIONHotel, Motel and Club Employees Union, Local 6,AFL-CIO, herein called Local 6, is a labor organizationwithin the meaning of Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESA. BackgroundFor many years Respondent has been an employer-member of the Hotel Association of New York City,Inc., herein called the Association. That organization,composed of some 110 employers, exists for the purpose,inter alia, of negotiating and administering collective-bar-gaining agreements on behalf of its employer-members,with the New York Hotel and Motel Trades Council,AFL-CIO, herein called the Council which includesLocal 6. The latter is the collective-bargaining repre-sentative of Respondent's maid and housemen employees.Respondent has been a signatory to the successive con-tracts between the Association and the Council, includ-ing the most recent agreement, effective for the periodSeptember 4, 1975, to May 31, 1979.Pursuant to the terms of the above-referenced con-tracts, Charles Moreno has, since 1966, served as a ste-ward or "delegate" of Respondent's housemen. In thisi Al he hearing, the (eneral Counsel withdrew Its complaint in Cahc2 CA- 5289 ;, i cll a, portions of he ctoniplaint in Case 2 CA 15231)HOTEL ST. MORITZ, INC. 67 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase, the General Counsel contends and Respondentdenies that, as a result of his activities as a delegate andother protected activities in which he engaged, Morenowas subjected to retaliatory treatment by Respondent, inviolation of Section 8(a)(1) of the Act, including:1. Threats that he would not receive consideration forwork schedule changes and would not be awarded over-time work:2. Denial of overtime work.3. The issuance of written warning notices which in-cluded threats of discharge.4. The requirement that he "punch in and out" atlunch breaks.5. The refusal to recognize and deal with him as a del-egate.6. The filing of written charges against him, pursuantto the contract, seeking his discharge.Respondent's efforts to discharge Moreno gave rise toan arbitration proceeding held in September 1977.2 TheGeneral Counsel urges herein that Respondent, by its su-pervisor, George Benitez, violated the Act by warningand directing certain employees, under threat of dis-charge, to refrain from assisting or supporting Moreno,or testifying on his behalf. Respondent asserts that Beni-tez is not a statutory supervisor and that, in any event,he did not engage in the alleged misconduct.On December 12, 1977, Respondent discharged its as-sistant housekeeper trainee, Sureshkumar Vora. TheGeneral Counsel contends that Vora was discharged be-cause he refused falsely to testify at the Moreno arbitra-tion hearing. In addition, the General Counsel urges that,prior to the discharge, and for the same reason, Re-spondent, in violation of the Act, withdrew benefits fromVora and imposed upon him more onerous work assign-ments. Respondent asserts that Vora was a statutory su-pervisor and that he was discharged because of a poorwork performance.B. Sureshkumar VoraVora was hired on August 22, 1977, as a trainee forthe position of assistant housekeeper. He worked directlyunder the supervision of the executive housekeeper, ElfiO'Donnell, and the deputy housekeeper, Thelma Wat-kins.3Vora's duties included the ordering of supplies andaccounting for same and he was paid a salary rather thanan hourly wage.4As noted, Vora was discharged on De-cember 12, 1977.2 The arbitrator ruled:"Clearly, Moreno is guilty f misconduct. He has, however.worked in the Hotel since October 1963. The record does not dem-onstrate that the Hotel has sufficiently arned Moreno, or theUnion, that his performance is unsatisfactory to warrant discharginghim. He is. however, now formally on notice that the series of ac-tions detailed in this hearing do constitute misconduct and couldproperly justify his discharge if they are continued "a The complaints allege, and the answers deny, that ()'Donnell andWatkins were statutory supervisors. As the record ev idence estahlishesthat both possessed and exercised the authority to hire, fire. and resolceemployee grievances, I find that Watkins and O'Donnell sere, at alltimes material herein, supervisors within the meaning of Sec 2(1 I) of theAct.4 In support of its contention that Vora functioned as a supervisor, Re-spondent adduced evidence that. when supplies arrived at the htel to heplaced in storage facilities, Vora directed the housemcn in in he physicalVora testified that, in late August or early September1977, shortly after he was hired, he, Vora, witnessed adispute between Moreno and O'Donnell which occurredin the latter's office. As Moreno left the office Voraheard him say to O'Donnell, "I will kick your ass,"O'Donnell then approached Vora and asked him if hehad heard Moreno tell her, "I'm going to get you." Sheinstructed Vora to write a note to the effect that Morenohad threatened her. Thereafter, O'Donnell informedVora that he would testify at an arbitration hearingabout the matter.Vora attended the September 23, 1977, arbitrationhearing, concerning Moreno, in the company of O'Don-nell and other top officials of Respondent. Prior to thestart of the hearing, and in the presence of O'Donnell,Respondent's attorney asked Vora if he had heardMoreno tell O'Donnell, "I'm going to get you." Vora re-plied that he recalled Moreno having used the words, "Iwill kick your ass." Respondent's attorney then thankedVora for attending the hearing but did not call him as awitness.Although the matter of the arbitration and the under-lying Moreno-O'Donnell incident was not thereafter dis-cussed between Vora and O'Donnell, Vora testified that,following the hearing, O'Donnell ceased talking to himabout "confidential" matters and, further, would askVora, whenever he "said hello" to Moreno, what he,Vora, and Moreno had talked about. Vora further testi-fied that, a few days after the arbitration hearing,O'Donnell informed him that she would no longer havelunch with him. Until that time, O'Donnell had been inthe habit of ordering from the hotel room service asingle lunch which she shared with Vora in her office.O'Donnell explained to Vora that, thereafter, she wouldbe required to eat her lunch in the executive diningroom. Finally, Vora claimed that, on November 22,1977, during a period of construction work in the linenroom area (where O'Donnell's office is located) whichcaused an accumulation of dust on the floor, O'Donnellpicked up a cooking pot, filled it with water, threw thewater on the floor outside her office, and, in a loudvoice, said, "Mr. Vora, mop up the floor." Vora had not,theretofore, been required to perform such a task and,later that day, he told O'Donnell that she should notbehave in such a "non-professional" way.In early December 1977, Vora stayed away from workfor several days because of a toothache. When he re-turned to the hotel, O'Donnell told him that he did notunderstand his responsibilities. On December 12, O'Don-nell discharged Vora, stating that they were not gettingalong together. At the hearing, Vora described O'Don-nell as "difficult to work with" and a woman who would"impose her superiority all the time."O'Donnell testified that her decision to discharge Vorawas based upon her conclusion that Vora was not per-forming in an adequate manner and failed to show initia-tive. He habitually arrived at work one-half hour to Ihour after his scheduled starting time, too late to per-form certain tasks. He ordered supplies but did nothanlldling of aid supplies I fiend this ce.idernce sague and insulfficienl Ioestablish sulpcrvisorN status HOTEL ST. MORITZ, INC.69ensure the preparation of appropriate storage space. Inone instance, he secured O'Donnell's permission to ordera "free sample" of shampoo for which the hotel waslater billed in the amount of $150. Watkins, who wastraining Vora with respect to payroll preparation, com-plained to O'Donnell that Vora was not helping her atall. Finally, O'Donnell learned that Vora, a chemical en-gineer by profession with no previous experience in thehotel industry, was attending job interviews. O'Donnell'stestimony concerning the above was substantially uncon-tradicted.According to O'Donnell's credited, uncontradicted,and corroborated testimony, she ended her practice ofsharing a lunch with Vora, in her office, in response to ahotel executive order requiring department heads to eattheir lunches in the executive dining room. For thatreason, O'Donnell ceased ordering lunch from the hotelroom-service and consuming same in her office. With re-spect to the November 22 incident concerning the mop-ping of the floor, O'Donnell's credited version of theevent, corroborated by three other witnesses to that oc-currence, materially differs from Vora's account. Thus,O'Donnell testified that, due to the construction work,she found, as she walked to her office on November 22,that the floor area leading to the linen room was coveredwith loose cement, sand, pieces of brick, and plaster, aswell as plaster dust. That debris had been "tracked" intothe linen room and into the office. A group of peoplewere present in the office area, including maids, house-men, Deputy Housekeeper Watkins, Assistant House-keeper Renee Posik, and Thomas Hussey, employed byCommerce Services, Inc., a firm which performs laundryservices for the hotel. Addressing everyone present,O'Donnell stated:Well, I said something to the effect that we'dbetter clean up. I almost-I had to really find myway-through the pieces of cement. And that we'dbetter hurry up and get this place cleaned up beforesomebody has an accident.O'Donnell then went to the sink, filled a pot with water,and splashed the cement and sand on the floor in aneffort to keep down the dust. She then, herself, began tosweep out the debris and others joined her. NoticingVora, Watkins, and Posik still gathered at a desk,O'Donnell said, to all three, "we'd better get somethingdone and clean up." Vora then started to mop the areaas O'Donnell continued to sweep.There is not a scintilla of evidence in the record tosupport the General Counsel's contention that Vora wasinstructed falsely to testify at the Moreno arbitrationhearing. Likewise, I can find no nexus between Vora'sproposed testimony at that hearing and his discharge 3months later. Indeed, Vora's recollection of the Moreno-O'Donnell altercation and his intended testimony con-cerning that matter was hardly adverse to Respondent'sposition in the case. O'Donnell's subsequent change ofher lunch habits was adequately explained. O'Donnelldid not, on November 22, retributively impose an oner-ous work assignment upon Vora. Rather, she asked thosepresent, including executive personnel, to join her indealing with an emergency situation. For the foregoingreasons, I conclude that the allegations of the complaintin Case 2-CA-15305 concerning Vora should be dis-missed.C. Charles MorenoMoreno has been employed by Respondent as a house-man since October 1963. He works an evening shift.Monday through Wednesday, delivering linens, cots,etc., to the floors of the hotel, a support service for themaids. On Saturdays and Sundays, he works a day shiftand operates a trash compactor. As an employee of thehotel's housekeeping department, Moreno's immediatesuperior, on week nights, is Night Supervisor Mary LeeSimmons. When working a day shift, he is supervised byExecutive Housekeeper O'Donnell. Until February 1978,when she left the hotel, Deputy Housekeeper Watkins,formerly the executive housekeeper, also supervisedMoreno. O'Donnell assumed the position of executivehousekeeper in May 1977.Moreno is a member of Local 6. In March 1966, hewas elected by the housemen working in the hotel'shousekeeping department as their delegate5and, sincethat time, he has served in that capacity.6By his own es-timate, Moreno, as a delegate, has presented hundreds ofemployee grievances to representatives of managementand, until 1977, he apparently enjoyed harmonious rela-tionships with Respondent's officials. Nonetheless, theGeneral Counsel contends that Respondent, beginning inearly 1977, took discriminatory actions against Morenobecause of his handling of two matters; namely, his ef-forts to secure a locker room for the maids and his com-plaints about a fellow houseman, Jeffrey Simmons, theson of Night Supervisor Simmons.Late in the year 1976, Moreno met with Respondent'sGeneral Manager, A. Gerald Parker, to discuss the needfor a locker room, as well as improved bathroom facili-ties, for the maids. Thereafter, early in 1977, Local 6Vice President Roy Broomfield held several meetingswith Parker concerning that matter, which were attend-ed by the delegates of the day-shift maids and housemen.Ivy McKay and Paul McNatt.7Moreno attended somebut not all of those meetings at which various proposedsolutions to the problem were explored. The record evi-dence reflects, as both Parker and Broomfield testified,that, thereafter, Respondent and the Union made consid-erable efforts to resolve the issue in a mutually satisfac-tory manner. Nonetheless, final agreement has not beenreached. 8b That department also includes the maids Although never elected bythose employees. Moreno has, as a matter of practice, handled the grie-ances of the evening shift maids6 He is also a member of the assembly, the highest body in the UnionMoreno testified that McNatt was elected as his assistant delegateAccording to roomfield. McNatt is the delegate of the day-shift house-men. Moreno services the housemen working at night, and the two areequal in status.8 In March 1977 Moreno filed a complaint ith the United States De-partment of Labor Occupational Safety and Health Administration here-inafter OSHA. about allegedly unsafe conditions at the hotel. After aninvestigation coiducted on March 23, OSHA. on April 19. cited thehotel folr 1) iolations of safety requirements and assessed fines totalingContinuedHOTEL ST. MORITZ, INC 69 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreno testified that, in the period December 1976 toApril 1977, he received reports that houseman JeffreySimmons "would come in late or not do his work andhang around the closets and engage in drinking alcoholicbeverages." On several occasions, Moreno so informedWatkins and Simmons' mother, Night Supervisor MaryLee Simmons. In February, Moreno reported to Watkinsthat he had observed Simmons attempting to sell certainmicrophones, which Moreno believed had been stolenfrom the hotel, to another employee. Moreno told Wat-kins that he was afraid that the matter could lead to thedischarge of an innocent employee. In March, Morenoinformed Watkins that a maid had complained to himthat Jeffrey Simmons had attempted to enter a bathroomwhich she, the maid, was cleaning or using. Watkins in-vestigated the matter and, then, met with the maid andwith union officials about it. She subsequently toldMoreno that there was no evidence of misconduct on thepart of Simmons; that she would not fire him; and thatshe, Watkins, did not understand why Moreno persistedwith a vendetta against Simmons. According to Moreno,Watkins further told him, "I may not be able to fire you,but I can mess you up or get you in trouble." Later thatmonth, Moreno testified that Mary Lee Simmons toldhim that she did not like what she was hearing about herson, that Moreno was not the only delegate at the hotel,and that Watkins had stated that Moreno could be re-placed.9Watkins, in her testir.iony, denied having threat-ened Moreno. She further testified that, over a period ofyears, she had, without incident, discussed and resolvednumerous employee grievances with him.According to Moreno's testimony, on March 14, in thepresence of houseman Benny Fisher, he asked Watkins topermit him to trade hours with Fisher, on March 16, inorder to allow Moreno to attend to a matter in smallclaims court. Watkins, Moreno testified, turned down therequest and referred to the Jeffrey Simmons matter andto her previous threat to "get" Moreno. Watkins deniedever refusing to grant Moreno a day off, or threateningto "get" him. Fisher did not testify in this proceeding.Watkins also denied Moreno's testimony that, in April1977, when he approached her about overtime work, shetold him that he would not be assigned to work over-time.Moreno further testified that, during the first quarterof 1977, Respondent discriminated against him with re-spect to the assignment of overtime work. However, Re-spondent's payroll recordsi°reveal that, in the course ofthat quarter, Moreno worked 7-1/2 hours of overtimewhile his fellow night housemen, Ayala and Fisher,worked 2 hours and 0 hours, respectively. For the entireyear 1977, Moreno worked 32 hours of overtime, com-pared to 35 hours in 1976.On May 19, 1977, Moreno sent a mailgram to Parkercomplaining about the lack of materials at work and ofS1,375. There is no record evidence in this case showing that Respondentlearned that the OSHA complaint had been filed by Moreno9 The complaints do not allege that Mary Lee Simmons as a statu-tory supervisor and the General Counsel does not contend that her com-ments to Moreno were violative of the Act.in The General Counsel does not contest the accuracy of those rec-ords.management personnel who "are totally unaware of theirtasks there." On June 18, Moreno received a writtenwarning from Brian Donohue, the resident manager ofthe hotel, for failing to "clock out and back in at time-keeper's during lunch break away from hotel," and foran unsatisfactory work performance that morning "inthat only one bale of garbage was packed" in a 2-hourperiod. Moreno testified that that was the first writtenwarning notice he had received after 14 years of employ-ment. He further claimed that he had not been informedof a rule requiring employees to "punch out" at lunch-time and that, as a matter of practice, the employees ofthe hotel do not do so. Finally, Moreno testified that henormally packs three to five bales of garbage per dayand had not, theretofore, been criticized with respect tohis work output.It is undisputed that Moreno and employee CarmenGonzalez, who accompanied Moreno to lunch on June18, and who also received a warning notice for failure to"clock out and back in" that day, are the only employeesof the hotel ever to receive a warning notice for infrac-tion of that rule. According to Respondent's personneldirector, Elizabeth Siber, the rule was not enforced untilApril 1977, when the hotel timekeepers were instructedto enforce it and the hotel employees, by posted notice,were so informed. There is no evidence in the recordshowing that, after April, any other employees violatedthe rule.It was an August 26, 1977, confrontation betweenMoreno and O'Donnell which led to the filing of chargesagainst Moreno, seeking his discharge." As noted, theGeneral Counsel contends that the filing of those chargeswas, itself, an unfair labor practice. The General Counselalso urges that, in the course of her August 26 conversa-tion with Moreno, O'Donnell refused to recognize anddeal with him as a delegate, in further violation of theAct. With respect to the August 26 incident, Moreno tes-tified that he was in O'Donnell's office that day at therequest of employee Carlos Restrepo, a lobby porter,who had been summoned by O'Donnell. That meetingoccurred pursuant to O'Donnell's previously stateddemand that Restrepo change his union membershipfrom Local 144, Hotel, Hospital, Nursing Home & AlliedService Employees Union, AFL-CIO, to Local 6, sothat he could continue to perform certain houseman'sduties as well as his usual lobby porter work. Accordingto Moreno, when he and Restrepo arrived at O'Donnell'soffice, the latter told Moreno that she, O'Donnell, didnot recognize Moreno as a delegate and, as far as shewas concerned, the conversation was ended. Moreno re-plied that everyone at the hotel, including O'Donnell,knew that he, Moreno, was a delegate and that, as a del-egate, he had dealt with her in the past. He told her thathe would notify the Union, as well as O'Donnell's supe-riors at the hotel, of her conduct. Moreno then left heroffice and placed a telephone call to Local 6. He ex-plained the situation to Union Vice President WilliamDowery who, immediately thereafter, called Morenoback on a housekeeping department telephone located" Under the cllectie-bargaining agreement, Respondent is requiredto follow this procedure when seeking to fire a delegate. HOTEL ST. MORITZ, INC.71outside O'Donnell's office. O'Donnell approachedMoreno and told him that he could not use the phone forpersonal matters. Moreno then explained that the callconcerned union business and, at Dowery's request,Moreno asked O'Donnell to pick up the extension phonein her office and join the conversation. O'Donnell did soand, according to Moreno, Dowery informed her thatMoreno was a Local 6 delegate, and a member of its as-sembly, by virtue of which he "superseded" all dele-gates. 2Afterwards, Moreno reentered O'Donnell'soffice and told her that a union official would see herabout the matter and, that, in the interim, she was not toharass Restrepo. O'Donnell then had Moreno removedfrom her office by a security guard.O'Donnell testified that she desired to have Restrepobecome a member of Local 6 so that he could continueperforming "Local 6 work," that is, certain duties in thelinen room. When, on August 26, she, O'Donnell, ques-tioned Moreno's status as a delegate, the three-way tele-phone conversation ensued and Dowery informed herthat, as a member of the assembly, Moreno supersededthe delegates. After the phone conversation, Moreno"burst'" into her office and said, "I'm going to get youand your lackies ...wherever you're coming from, youmust have been washing toilets." Agnes Nelson, a maidat the hotel, overheard part of the O'Donnell-Morenoconversation. She testified that Moreno screamed atO'Donnell that he, Moreno, was a "supersonic" delegateand that she, O'Donnell, was "nothing but a scrub-woman."' 312 Dowery testified that he told O'Donnell that he, Dowery, did notknow whether or not Moreno was still a delegate hut, that, as a memberof the assembly. he had a right to settle grievances.1" There is considerable record evidence bearing upon the questionsof: () whether. by 1977. Moreno was still a delegate of the housemen,and (2) if so whether the Union had met its responsibility under the con-tract of properly notifying Respondent f that fact. Although the Local constitution and bylaws require annual elections for delegate positions.Moreno testified that he has, since q966, been reelected on1y once, im1973 or 1974 Eleanor Dais, a member of the Local 6 assembl. testifiedthat, at the last election for housemen delegate, McNatt, but not Moren,.was elected. Thus, Davis testified, Moreno. by 1977. was no longer a del-egate. Local records do not show an election of Moreno as delegatesince 1966 While it is undisputed that, in 177, both Davis and Morenowere selected as members of the assembly, a policymaking body, the contract. as supported by past pactice at the hotel, requires Respondent iideal with departmental delegates, not assembly members. with respect toemployee grievances. Indeed. the Union's bylaws themselves do not em-power an assembly member to resolve grievancesWhile the Union is the f inal arbiter of Moreno's delegate status, and ithas consistently maintained that he has retained that position since 166,the issue of notification to Respondent of that fact raises more serious dif-ficulties. O'Donnell testified that, when she assumed her duties as execu-tive housekeeper in May 177, she was introduced to the housekeepingdepartment delegates, not including Moreno Moreover. she was advisedby those delegates, including Herma losephs, Eleanor Davis. and PaulMcNatt, that Moreno was not a delegate and that McNatt was the dele-gate of the housemen O'Donnell's testimony in that regard was corrobo-rated by Davis. Thus, O'Donnell further testified that, while she knewthat Moreno was a member of the assembly, she did not know. until theRestrepo incident, that Moreno was a departmental delegate ResidentManager Donohue testified that. in the April to October 1977 period, anumber of maids, including a delegate of the maids, Mavis McGregor,informed him that they doubted that Moreno was still a delegate Don,-hue so reported to Parker, the general manager At Parker's request,Siber, the personnel director of the hotel, made repeated requests ofLocal 6. throughout 1977. by telephone and letter, for a written list ofdelegates at the hotel, as required by the collective-bargaining agreementThe Union did not comply with that request until October 28. 177Respondent's general manager, Parker, testified that hedecided to seek Moreno's discharge principally becauseof his conduct at the meeting with O'Donnell. Prior tothe September 23 arbitration hearing, the parties met onSeptember 16 in an unsuccessful attempt amicably to re-solve the matter. Elevator operators Jose Viveros, VerdiVera, Eduardo Saravia, and Jorge Romero attended theSeptember 16 meeting in support of Moreno. Thereafter,Vera testified, he was asked by the service elevator su-pervisor, George Benitez, in the presence of Viveros,why he, Vera, was getting involved in Moreno's prob-lems. According to Vera, he was told by Benitez to mindhis own business. Viveros did not corroborate Vera's tes-timony concerning this incident. Rather, Viveros testifiedthat after the September 16 meeting, on two occasions,Benitez, in the presence of Romero and Saravia, statedthat those employees who had attended the meetingwould be laid off. Thus, Viveros testified, Benitez madethat statement immediately after the meeting and then.again, some 8 days later. Saravia did not testify at the in-stant hearing. Romero, in his testimony, stated that asingle threat was made by Benitez, 2 days after the meet-ing, to Viveros, and in Romero's presence, that, if Vi-veros assisted at the Moreno arbitration, the same thingthat happened to Moreno would happen to Viveros.Benitez denied making any threats concerning theMoreno matter.The testimony of Vera, Viveros, and Romero weremutually inconsistent. In addition, Viveros was a con-fused witness while Romero did not appear to me to betestifying in a wholly truthful manner. On the otherhand, I found Benitez an entirely honest, forthright, andbelievable witness, and I credit his denial of the accusa-tions leveled against him. On that basis, I conclude thatthe remaining allegations of the complaint in Case 2-CA-15230 should be dismissed. 4As noted, the arbitrator ruled, on October 14, thatMoreno was guilty of acts of misconduct, justifying dis-charge.'5However, he further ruled that Moreno, a 14-year employee, had not received warning sufficient topermit the hotel to impose that sanction. Thereafter, onNovember 21, and, again, on December 5, Parkeri6issued written warning notices to Moreno, the first forWhen, i April. 177 Siber orally inquired of Broomfield whether or notMoreno was a delegate. Broomfield stated that. "as far as he knew."Moreno retained his status as delegate. In response to oral inquiries b,Parker. Broomfield stated that Moreno was a delegate. Moreno testifiedthat his position as delegate as never questioned until the Resirep inci-dent. and that. following that matier, it has not been questioned againi4 In addition were it necessary to do so. I would find that Benitez isnot a statutory supersisor. The record evidence establishes that, as erv -ice elevator supervisor. Benitez' authority is limited to replacing an oper-ator who does not "show-up" for work by calling in ne of ioi otheroperatorsis In addition to the Moreno-O'Donnell incident, the arbitrator consid-ered, inter alia, the hotel's claim that Moreno repeatedly failed to obeyorders and to remain at his work station: the June 18 failure to "clock outand back in": an alleged refusal by Moreno to obey security regulations.and a claimed obstruction, by Moreno on September 7. o f the perationof a service ele.ator~s The complaints allege, and the answers deny, that Parker is a super-visor within the meaning of Sec. 2(111 of the Act As general manager.Parker is the final authorrit ;it the hotel with respect to the hiring. dis-charging, and disciplining of emploees I find that Parker is a super.i-sorHOTEL ST. MORITZ, INC. 71 72DECISIONS OF NATIONAL LABOR RELATIONS BOARD"dumping" linens on the service elevator landings, ratherthan placing same in the maids' closets, and the secondfor refusing to discharge orders and for loitering in thekitchen dishwashing area.The November 21 warning pertains to an incidentwhich occurred on October 29. On that night, Morenotestified, the service elevators were out of order for somehours as a result of which the housemen, Moreno andAyala, were late in starting the delivery of linens to thefloors of the hotel. In order to ensure completion of thattask before the end of their shift, Moreno and Ayala de-posited the linen on the service elevator landings, ratherthan carry same to the maids' closets and place it on theshelves, the normal procedure. Before doing so, they ob-tained the consent of that night's housekeeping supervi-sor, Alice Ellis. The next day, Moreno was admonishedby Mavis McGregor, the then delegate of the day-shiftmaids, and by Donohue for having "dumped" the linenson the landings, a very dirty location. Moreno did notinform them that Ellis had approved the procedure be-forehand. Indeed, despite the considerable number of dis-cussions which Moreno thereafter held with hotel offi-cials about the matter, he never advised them, until theinstant hearing, of the consent obtained from Ellis.Ayala, who did not receive a warning notice, corrobo-rated Moreno's claim that Ellis had consented to theplacement of the linens on the landings on that occasion.He further testified that that 'lad never happened before.McGregor testified that when, on the morning of Oc-tober 30, she saw where the linen had been placed, she,as delegate, instructed the maids not to pick it up andshe complained about the matter to Donohue and Wat-kins. McGregor corroborated Parker's testimony that thehousemen are required, when unable to get the linens tothe closets, to place same on the carpeted corridor, ashort distance from the service elevators, which is aclean area. According to Donohue, the placement of thelinens on the service elevator landings created a hazardto one exiting from the elevators, was a fire hazard, andcaused an unsanitary situation since the linens were thusexposed to very dirty conditions. He further testified thatwhen he spoke to Moreno about the matter on October30, Moreno offered no explanation of his action. Neitherat that time, nor at a later grievance meeting in Parker'soffice, did Moreno mention the matter of Ellis' approval.With respect to the December 5 warning notice,Parker testified that he issued it after observing thatMoreno spent a great deal of his time in the kitchen areaof the hotel, which affected his productivity, and afterlearning from Simmons that, on November 30, Morenowas instructed, at 5:30 p.m., to deliver a cot to a gues-troom and the cot did not arrive at the room until 10p.m. Moreno testified that he could not recall an instancein which he did not carry out an assignment, nor was heever advised by a hotel supervisor that he was spendingtoo much time in the kitchen area.In light of the lengthy and harmonious collective-bar-gaining history enjoyed by Respondent and Local 6, and,more particularly, the 11-year relationship between Re-spondent, as Employer, and Moreno, as the Local 6 dele-gate, which has included the successful resolution ofhundreds of employee grievances presented by Moreno,the General Counsel's contention that, in 1977, Respond-ent took retaliatory actions against Moreno because ofhis activities as a delegate is not easily sustained. In theGeneral Counsel's view, Respondent discriminatedagainst Moreno because of his efforts to secure a locker-room and improved bathroom facilities for the maids,and because of his complaints about Simmons. With re-spect to the first matter, Moreno was but one of anumber of employee-delegates to advance that cause.Moreover, there is no evidence in this record demon-strating a hostile attitude by hotel officials about thematter. Assuming, without deciding, that when Morenobrought complaints about his fellow houseman, JeffreySimmons, to the attention of Watkins, he, Moreno, wasengaged in a protected concerted activity, his claim that,as a result, Watkins discriminated against him with re-spect to the assignment of overtime work is disproved byRespondent's records. Additionally, I do not credit Mor-eno's testimony that Watkins threatened to "get" himand, on that basis, denied his request for a change ofhours for March 16. Benny Fisher, present when the al-leged threat was made, was not called as a witness in thiscase. Moreno, in the course of his lengthy testimony inthis matter, was often evasive and hostile. For those rea-sons, as well as my observations of his demeanor as awitness, I am unwilling to base an unfair labor practicefinding upon his uncorroborated testimony.I have credited O'Donnell's corroborated version ofthe events of August 26, 1977. Accordingly, even accept-ing, arguendo, that Respondent was obligated to recog-nize and deal with Moreno, a delegate of the housemenand a member of Local 6, as the representative of Res-trepo, a lobby porter and a member of another union, Iconclude that Respondent did not violate the Act bybringing charges against Moreno, seeking his discharge,because of his conduct at the August 26 meeting. Inthreatening O'Donnell, in a loud voice, that he wouldget her and her lackies, and in calling her a scrubwomanwho should be washing toilets, Moreno's actions were soopprobrious as to be unprotected. Additionally, I findand conclude that Respondent did not violate the Actwhen, at the August 26 meeting, O'Donnell questionedMoreno's delegate status. In light of the confusion aboutthat matter, caused by factors detailed at footnote 13, Iam not persuaded that O'Donnell raised the issue in badfaith.I found Parker a credible witness and I have generallyaccepted his explanations concerning the warning noticesissued to Moreno. I note, however, that there are suspi-cious circumstances, including, a rather sudden enforce-ment of the long dormant rule requiring employees to"clock out and back in "if they leave the hotel at lunch-time, and the fact that, after Moreno and Ayala stackedlinens on the landings, only Moreno received a warningnotice. Indeed, had Moreno explained to Donohue, whenquestioned about the linen matter and before the warningnotice had been issued, that a supervisor had approvedthe procedure, then, perhaps, more than suspicion wouldbe justified. However, on the state of this record, Icannot conclude that Respondent issued the warning no-tices in response to protected activities engaged in by HOTEL. ST. MORITZ. INC.73Moreno. I conclude that the complaint in Case 2-CA-14798 should be dismissed.CONCLUSIONS OF LAW1. The Respondent, Hotel St. Moritz, Inc., is an em-ployer engaged in commerce, and in operations affectingcommerce, within the meaning of Section 2(2), (6), and(7) of the Act.2. Hotel, Motel and Club Employees Union, Local 6,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. Respondent has not engaged in conduct violative ofthe Act, as alleged in the complaints.Upon the foregoing findings of fact, and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER "The complaints are dismissed in their entirety.i; In the event no exceptions are filed. as provided b) Sec 10)2.4 ofthe Rules and Regulations of the National Labor Relations Board, thefindings. conclusions, and recommended Order herein shall, as providedin Sec. 10248 of the Rules and Regulations, be adopted hy the Board andbecome its findings, conclusions,. and Order, and all ohjections theretoshall be deemed waived for all purposes_7.